Case 2:15-cr-00376-GEKP Document 795 Filed 04/15/21 Page1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA : CRIMINAL ACTION
V.
COREY MUNFORD : No. 15-376-7

Ke ORDER
AND NOW, this /47 Uf

day of April, 2021, upon consideration of Corey Munford’s pro
se Motion to Vacate/Set Aside/Correct His Sentence pursuant to 28 U.S.C. § 2255 (Doc. No. 624),
Mr. Munford’s pro se Motion to Vacate/Set Aside/Correct His Sentence pursuant to 28 U.S.C.
§ 2255 filed on the Correct Form (Doc. No. 629), the Government’s Response in Opposition (Doc.
No. 641), and for the reasons discussed in the accompanying Memorandum, it is hereby

ORDERED that:
1. Mr. Munford’s Motion to Vacate/Set Aside/Correct His Sentence pursuant to 28 U.S.C.

§ 2255 (Doc. No. 629) is DENIED; and

2. No probable cause exists to issue a certificate of appealability.

BY THE COURT:

A Laat le

NE K.K. PRATTER
STATES DISTRICT JUDGE

  
 
